Exhibit 10.5

 

FIRST AMENDMENT
TO
LEASE AGREEMENT

 

 

This FIRST AMENDMENT TO LEASE AGREEMENT, dated as of December 23, 2015 (this
“Amendment”), is made by and between UP 45/75 SIDNEY STREET, LLC, a Delaware
limited liability company (“Landlord”) and VOYAGER THERAPEUTICS, INC., a
Delaware corporation (the “Tenant”). Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in the Lease (as
hereinafter defined).

 

WITNESSETH THAT:

 

WHEREAS, Landlord and Tenant entered into a certain Lease dated as of April 1,
2014 (the “Lease”), for certain premises containing approximately  18,852
rentable square feet located on the fourth floor of the building (the
“Premises”) at 75, Sidney Street, Cambridge, Massachusetts  (the “Building”);

 

WHEREAS, concurrently with the execution of this Amendment, Landlord’s affiliate
and Tenant are entering into a new lease (the “64 Sidney Lease”) for space in
the building located at 64 Sidney Street in Cambridge, Massachusetts (the “64
Sidney Building”);

 

WHEREAS, the Initial Term of the Lease expires on December 13, 2019 (the “Lease
Expiration Date”);

 

WHEREAS, Tenant desires to extend the Initial Term of this Lease to expire on
the same date as the termination or earlier expiration of the 64 Sidney Lease
(the “64 Sidney Lease Expiration Date”), which date Landlord’s affiliate and
Tenant are scheduling to be on or about December 31, 2024, and Landlord and
Tenant have agreed to enter into this Amendment to memorialize such extension.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in the Lease, and other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Landlord and Tenant hereby
agree that effective as of the date hereof, the Lease shall be amended as
follows:

 

1.



The Initial Term of the Lease shall be extended to the date that is the 64
Sidney Lease Expiration Date.

 

2.



Section 2.6(a) of the Lease shall be amended by deleting the words and numbers
“nine (9)” in the second line thereof and replacing it with the words and number
“twelve (12)”.

 





--------------------------------------------------------------------------------

 



3.



Section 6.5 of the Lease shall be amended by deleting the words and numbers
“nine (9)” in the seventh line thereof and replacing it with the words and
number “twelve (12)”.

 

4.



From and after the Lease Expiration Date, Annual Fixed Rent per rentable square
foot due under the Lease shall be equal to the amount of Annual Fixed Rent per
rentable square foot then due under the 64 Sidney Lease.

 

5.



Effective as of the date hereof, the following shall be added to the end of
Section F in Exhibit C: “, excluding any hazardous materials.”

 

6.



Landlord and Tenant each represent to the other than neither has dealt with any
broker in connection with this Amendment with the exception of Colliers
International New England, LLC and Transwestern RBJ.  If any commission is due
to said brokers, it shall be paid by the Landlord under the terms of a separate
agreement.

 

7.



This Amendment may be executed in counterpart originals, each of which shall be
deemed an original and all of which together shall constitute one and the same
document.

 

8.



The Lease is herein incorporated by reference and shall remain in full force and
effect, except as expressly modified herein.  This Amendment shall be binding
upon and shall inure to the benefit of Landlord and Tenant and their respective
successors and assigns.

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as a
sealed instrument by their respective duly authorized agents, as of the date and
year first set forth above.

 

 

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

 

UP 45/75 SIDNEY STREET, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

FC HCN University Park, LLC,

 

 

 

a Delaware limited liability company

 

 

 

Its Sole Member

 

 

 

 

 

 

By:

Forest City University Park, LLC,

 

 

 

 

a Delaware limited liability company

 

 

 

 

Its Managing Member

 

 

 

 

 

 

 

By:

/s/ Michael Farley

 

 

 

 

 

Name:

Michael Farley

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

VOYAGER THERAPEUTICS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Steven M. Paul

 

 

 

Name:

Steven M. Paul

 

 

 

Title:

President and CEO

 

 



--------------------------------------------------------------------------------